SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Amendment”) is made as of
September 11, 2020 by and among Accolade, Inc. (“Borrower”), the financial
institutions signatory hereto (the “Lenders”) and Comerica Bank, as agent for
the Lenders (in such capacity, “Agent”).

RECITALS

A.          Borrower, Agent and Lenders entered into that certain Credit
Agreement, dated as of July 19, 2019 (as amended or otherwise modified from time
to time, the “Credit Agreement”).

B.          Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement, all as set forth herein and Agent and the
Lenders are willing to do so, but only on the terms and conditions set forth in
this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Borrower, Agent and the Lenders agree as follows:

1.          The definition of “Excluded Account” in Section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:

“Excluded Accounts” shall mean (a) any payroll accounts or benefit accounts held
solely for the benefit of Borrower’s employees, (b) any petty cash and other
bank accounts, amounts on deposit in which do not exceed Fifty Thousand Dollars
($50,000) in the aggregate for a period of five consecutive Business Days,
(c) accounts for Borrower or Accolade Technologies s.r.o. maintained at Citibank
in aggregate account balances not to exceed $1,500,000 at any time, and (d) so
long as the Credit Parties maintain at least $40,000,000 of their
aggregate month-end deposit account and securities account balances, measured as
of the last day of each month, with Agent (or Comerica Securities, Inc.), and at
least $40,000,000 of their aggregate month-end deposit account and securities
account balances, measured as of the last day of each month, with Western
Alliance Bank, any other deposit accounts and securities accounts; provided,
that, if such aggregate balances maintained with Agent (or Comerica
Securities, Inc.) or Western Alliance Bank are less than such $40,000,000
minimum aggregate balance requirement at the end of any month, then the Credit
Parties shall transfer funds to the appropriate accounts to restore such
$40,000,000 minimum aggregate balance requirement (subject to the requirements
set forth in Section 7.14), within 5 Business Days of the end of such month.

2.          This Amendment shall become effective (according to the terms
hereof) on the date (the “Second Amendment Effective Date”) that the following
conditions have been fully satisfied by Borrower:

(a)         Agent shall have received via facsimile or PDF (followed by the
reasonably prompt delivery of original signatures after the Second Amendment
Effective Date) counterpart originals of this Amendment, in each case duly
executed and delivered by Agent, Borrower and the Lenders.

(b)         Agent shall have received payment of all out of pocket expenses
incurred in connection with this Amendment (including legal fees).



1

--------------------------------------------------------------------------------

3.          Borrower hereby certifies to the Agent and the Lenders as of the
Second Amendment Effective Date that (a) execution and delivery of this
Amendment and the performance by each of the Credit Parties of its obligations
under the Credit Agreement as amended hereby (herein, as so amended, the
“Amended Credit Agreement”) are within such undersigned’s powers, have been duly
authorized, are not in contravention of law or the terms of its articles of
incorporation or bylaws or other organic documents of the parties thereto, as
applicable, and except as have been previously obtained do not require the
consent or approval, material to the amendments contemplated in this Amendment,
of any governmental body, agency or authority, and the Amended Credit Agreement
will constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Article 6
of the Amended Credit Agreement are true and correct in all material respects on
and as of the Second Amendment Effective Date (except to the extent such
representations specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date), (c) there have been no changes to any Credit Party’s
constitutional documents since August 21, 2020, and (d) on and as of the Second
Amendment Effective Date, after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

4.          Except as specifically set forth above, this Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder or any
of the other Loan Documents. Nor shall this Amendment constitute a waiver or
release by the Agent or the Lenders of any right, remedy, Default or Event of
Default under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents. Furthermore, this Amendment shall not affect in any
manner whatsoever any rights or remedies of the Lenders with respect to any
other non-compliance by Borrower with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction.

5.          MD Insider, Inc., party to that certain Guaranty, dated as of
September 17, 2019 (the “Guaranty”) hereby ratifies and confirms its obligations
under the Amended Credit Agreement and the applicable Guaranty, and agrees that
the Guaranty remains in full force and effect after giving effect to the
effectiveness of this Amendment, subject to no setoff, defense or counterclaim.
MD Insider, Inc. confirms that this reaffirmation is not required by the terms
of the Guaranty and need not be obtained in connection with any prior or future
amendments or extensions of additional credit to Borrower.

6.          Borrower and each other Credit Party hereby acknowledges and agrees
that this Amendment and the amendments contained herein do not constitute any
course of dealing or other basis for altering any obligation of Borrower, any
other Credit Party, or any other party or any right, privilege or remedy of the
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument.

7.          Except as specifically defined to the contrary herein, capitalized
terms used in this Amendment shall have the meanings set forth in the Credit
Agreement.



2

--------------------------------------------------------------------------------

8.          This Amendment is a Loan Document.

9.          This Amendment may be executed in counterparts in accordance with
Section 13.9 of the Credit Agreement.

10.       AS FURTHER CONSIDERATION FOR THE AGREEMENTS AND UNDERSTANDINGS HEREIN,
EACH OF THE CREDIT PARTIES HEREBY RELEASES AGENT, EACH LENDER, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES,
SUBSIDIARIES, SUCCESSORS AND ASSIGNS FROM ANY LIABILITY, CLAIM, RIGHT OR CAUSE
OF ACTION WHICH NOW EXISTS, OR HEREAFTER ARISES, WHETHER KNOWN OR UNKNOWN,
ARISING FROM OR IN ANY WAY RELATED TO FACTS IN EXISTENCE AS OF THE DATE HEREOF.
BY WAY OF EXAMPLE AND NOT LIMITATION, THE FOREGOING INCLUDES ANY CLAIMS IN ANY
WAY RELATED TO ACTIONS TAKEN OR OMITTED TO BE TAKEN BY AGENT OR ANY LENDER UNDER
THE LOAN DOCUMENTS, THE BUSINESS RELATIONSHIP WITH AGENT AND/OR ANY LENDER AND
ALL OTHER OBLIGATIONS OF ANY NATURE OR UNDERSTANDINGS (ACTUAL OR ALLEGED), ANY
BANKING RELATIONSHIPS THAT ANY CREDIT PARTY HAS OR MAY HAVE HAD WITH AGENT OR
ANY LENDER AT ANY TIME AND FOR ANY REASON.

It is understood by each of the Credit Parties and it is each Credit Party’s
intention that the release set forth in the preceding paragraph (the “Release
Paragraph”) shall be effective as a full and final accord and satisfactory
release of each and every matter specifically referred to in the Release
Paragraph. In furtherance of this intention, each Credit Party acknowledges that
it is familiar with, and upon advice of counsel, does hereby waive, any and all
rights they may have or acquired under California Civil Code Section 1542, which
reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

11.        This Amendment shall be construed in accordance with and governed by
the laws of the State of California.





3

--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.



COMERICA BANK,



as Administrative Agent and a Lender











By:

/s/ Walter Weston





Walter Weston



Its:

Senior Vice President







[Signature Page to Second Amendment to Credit Agreement (16917169)]

--------------------------------------------------------------------------------

WESTERN ALLIANCE BANK,



as Lender











By:

/s/ Whitley Mayberry









Its:

Relationship Manager







[Signature Page to Second Amendment to Credit Agreement (16917169)]

--------------------------------------------------------------------------------

s





ACCOLADE, INC., as



Borrower











By:

/s/ Stephen Barnes









Its:

Chief Financial Officer







MD INSIDER, INC.,















By:

/s/ Stephen Barnes









Its:

Chief Financial Officer





[Signature Page to Second Amendment to Credit Agreement (16917169)]

--------------------------------------------------------------------------------